Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Status of the Claims
	Claims 3, 4, 10, and 12-15 have been canceled.  Claims 16-18 have been added.  Accordingly, claims 1, 2, 5-9, 11, and 16-18 are under current examination.

Withdrawn Rejections and Response to Arguments 
	Applicant’s arguments filed 3/29/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
The rejection of claims 1, 2, 4-9, and 11 under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Koike is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Particularly, although the generalized elements claimed were known in the art to be used for the very same purpose, the examiner agrees with Applicant that there is insufficient motivation for choosing from a finite number of modifications in the prior art (page 15 of Remarks) the particular combination of components and ratios claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 5-9, 11, and 16-18 (renumbered 1-11) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617